Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-21-00056-CV

                                         EX PARTE N.A.

                   From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. CVW2000306
                          Honorable Russell Wilson, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the joint motion filed by the parties is
GRANTED, the trial court’s order of expunction signed on September 1, 2020 is REVERSED,
and judgment is RENDERED in favor of appellant, the Texas Department of Public Safety, in
accordance with the terms of the parties’ agreement.

        We order that appellant, the Texas Department of Public Safety, recover its costs of this
appeal, if any, from appellant, N.A.

       SIGNED March 24, 2021.


                                                  _________________________________
                                                  Beth Watkins, Justice